NO. 07-03-0127-CR

                           IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                     PANEL A

                                   MAY 20, 2003

                         ______________________________


                         THE STATE OF TEXAS, APPELLANT

                                         V.

                           KRISTOPHER COX, APPELLEE


                       _________________________________

               FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;

               NO. 6053; HONORABLE STEVEN R. EMMERT, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                             MEMORANDUM OPINION


      Appellant, The State of Texas, by and through its District Attorney, Richard J.

Roach, filed a Motion to Dismiss Appeal on May 16, 2003, stating that it desires to

withdraw its appeal.
      Without passing on the merits of the case, we grant appellant’s motion for voluntary

dismissal and hereby dismiss the appeal. Tex. R. App. P. 42.2. Having dismissed the

appeal at appellant’s request, we will not entertain a motion for rehearing, and our

mandate will issue forthwith.




                                               James T. Campbell
                                                   Justice




Do not publish.




                                           2